DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           GRIAGAL C. BARR,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D22-336

                                [June 9, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher,
Judge; L.T. Case No. 50-2004-CF-012200-AXXX-MB.

   Griagal C. Barr, Graceville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J. CIKLIN and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.